Title: To Thomas Jefferson from James Monroe, 6 January 1801
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond Jany 6. 1801.

Some strange reports are circulating here of the views of the federal party in the present desperate state of its affrs. It is said they are resolved to prevent the designation by the H. of Reps. of the person to be president, and that they mean to commit the power by a legislative act to John Marshall, Saml. A. Otis or some other person till another election. I cannot believe any such project is seriously entertained, because it wod. argue a degree of boldness as well as wickedness in that party wh. I do not think it possessed of. The report however has excited a strong sensation here. Some of the legislative body think it wod. be proper to pass resolutions declaratory of the light in which they wod. view such a measure, and that they wod. not submit to it; others for continuing the Session till after the 2d. Wednesday in Feby. to be on the ground to take such steps as might be deemed proper to defeat it. It is generally agreed that shod. the Assembly not be sitting at the time, it ought to be convoked as soon as it was known such an attempt was made. If that party wish to  disorganize that is the way to do it. If the union cod. be broken, that wod. do it. but independant of the other motives for preserving it, it wod. be wrong to let these gentry escape in that mode the just reward of their merit. I think such an attempt, wod. not ultimately weaken the union, but be sure to expose the usurpers to exemplary punishment. The Eastern people have no thoughts of breaking the union, & giving up the hold they have on the valuable productions of the south. They only mean to bully us, thereby preserve their ascendancy, and improve their profits. My only anxiety is respecting the firmness of the republicans. If they shew themselves equal to the crisis the danger passes in a moment. Indeed there will be none. But we have been so long accustomed to recede & they to conquer, that I fear the same result even in the present case. As it is possible no election or decision may be made before the 4th. of March, ought not our election to take place before that period, that our reps. may then be on the ground? It is said that other States will also then be unrepresented; if so the motive for a change, unless it be general is less urgent; especially as it is known the fedl. party cannot have a majority of all the States. If any thing can be done here that may be useful, we ought to know it in time. I write this by Mr. Erwin & therefore omit details he will be able to give. Sincerely I am
dear Sir your friend & servant

Jas. Monroe

